ITsh, C. J.
The assignments of error are to the overruling of the motion for rereferenee to the auditor, to the refusal of the judge to approve exceptions of fact to the auditor’s report, to the overruling of exceptions of law thereto, and to the decree based on the report of the auditor. In the brief of counsel for plaintiffs in error, filed in this court, the assignment upon the refusal to rerefer the cause is expressly withdrawn. We have most carefully studied the entire record and thoroughly considered all of the exceptions, and are entirely satisfied that the trial judge did not commit error in declining to approve the exceptions of fact, or in overruling the exceptions of law, or in sustaining the auditor in his rulings as to evidence, or in rendering a decree in accordance with the findings of the auditor.

Judgment affirmed.


Beck, J., absent. The other Justices concur.